          Case 1:20-cv-01077-PAE Document 13 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


USM ASSET TRUST SERIES-7,

                                        Plaintiff,                    20 Civ. 1077 (PAE)
                        -v-
                                                                            ORDER
COLONY INSURANCE COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 29, 2020, the parties submitted their proposed case management plan, in which

they indicated that they consent to conducting all further proceedings before a Magistrate Judge.

28 U.S.C. § 63(c). Dkt. 12. The parties are directed to complete the consent form at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf and submit a scanned copy of the

signed form to EngelmayerNYSDchambers@nysd.uscourts.gov forthwith.

       The initial pretrial conference in this matter, currently scheduled for May 5, 2020, at

3:30 p.m., Dkt. 8, is adjourned sine die.



       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 29, 2020
       New York, New York
